 



Exhibit 10.2

Siebel Systems, Inc.

Director Level Employee Retention Benefit Plan

Effective as of May 20, 2005

Section 1. Introduction.

          The Siebel Systems, Inc. Director Level Employee Retention Benefit
Plan (the “Plan") was established effective May 20, 2005. The purpose of the
Plan is to provide severance benefits to certain Eligible Employees of the
Company (as defined below) whose employment with the Company is terminated under
specified circumstances in connection with a Change of Control (as defined
below). Except for contracts and agreements described in Section 3(b)(1) and
plans described in Section 3(b)(2), the Plan shall supersede any change of
control-based severance benefit plan, policy, agreement or practice previously
maintained by the Company. This Plan document also constitutes the Summary Plan
Description for the Plan.

Section 2. Definitions.

          For purposes of the Plan, the following terms are defined as follows:

          (a) “Board” means the Board of Directors of the Company.

          (b) “Change of Control” means the occurrence in a single transaction
or in a series of related transactions of any one or more of the following
events:

               (1) a merger, consolidation or reorganization in which Siebel
Systems, Inc. does not survive as an independent public company or in which
Siebel Systems, Inc.’s stockholders immediately prior to such transaction hold
less than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the surviving corporation immediately following
the transaction;

               (2) the sale, transfer or other disposition of all or
substantially all of Siebel Systems, Inc.’s assets or securities;

               (3) a reverse merger in which Siebel Systems, Inc. is the
surviving corporation but the shares of Siebel Systems, Inc.’s common stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise;

               (4) any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a “group” within the meaning
of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other
than Siebel Systems, Inc. or a person that, prior to such transaction or series
of related transactions, directly or indirectly controls, is controlled by or is
under common control with, Siebel Systems, Inc.) becomes directly or indirectly
the beneficial owner (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing (or convertible into
or

1.



--------------------------------------------------------------------------------



 



exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of Siebel Systems, Inc.’s securities outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from Siebel
Systems, Inc. or the acquisition of outstanding securities held by one or more
of Siebel Systems, Inc.’s stockholders;

               (5) a change in the composition of the Board occurring within a
two-year period, as a result of which less than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who are either
(i) directors of Siebel Systems, Inc. as of the date the Plan was adopted, or
(ii) elected to the Board, or nominated for election to the Board by the
Nominating and Corporate Governance Committee of the Board or the full Board,
and endorsed by the directors of Siebel Systems, Inc. (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to Siebel
Systems, Inc.); or

               (6) any other event, series of events or circumstance that the
Board deems to be a Change of Control.

          Once a Change of Control has occurred, no future events will
constitute a Change of Control for purposes of the Plan.

          (c) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

          (d) “Code” means the Internal Revenue Code of 1986, as amended.

          (e) “Company” means Siebel Systems, Inc., an affiliate of Siebel
Systems, Inc. or, following a Change of Control, the surviving entity resulting
from such transaction or the parent company of such surviving entity.

          (f) “Covered Termination” means an Involuntary Termination without
Cause or a Voluntary Resignation for Good Reason, either of which occurs within
three (3) months prior to or twelve (12) months following the effective date of
a Change of Control.

          (g) “Director” means an employee of the Company who is at a director
level and is designated as such by the Plan Administrator.

          (h) “Eligible Employee” means a Director of the Company who has been
designated by the Plan Administrator as an Eligible Employee and who is a
full-time or a part-time regular hire employee of the Company. The determination
of whether an employee is an Eligible Employee shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be binding
and conclusive on all persons. For purposes of this Plan, part-time employees
are those regular hire employees who are regularly scheduled to work more than
twenty (20) hours per week but less than a full-time work schedule. The
following are not Eligible Employees under the Plan: (i) employees regularly
scheduled to work twenty (20) hours per week or less, (ii) employees who are
temporary employees, (iii) employees who, at the effective time of the Change of
Control, are on a leave of absence that is not protected by applicable law, and
(iv) individuals classified by the Company as independent contractors.

2.



--------------------------------------------------------------------------------



 



          (i) “Involuntary Termination without Cause” means an involuntary
termination by the Company of an Eligible Employee’s employment relationship
with the Company for any reason other than for engaging in a felony, criminal
conduct, embezzlement or other fraud against the Company.

          (j) “On-Target Earnings” means the sum of an Eligible Employee’s
annual base salary and maximum target cash bonuses and/or commissions.

          (k) “Plan Administrator” means the person or entity specified as such
in Section 14(d).

          (l) “Stock Awards” means stock options, stock bonus awards, restricted
stock purchase awards, restricted stock unit awards, or any other equity-based
compensation granted under the Company’s 1996 Equity Incentive Plan or 1998
Equity Incentive Plan.

          (m) “Voluntary Resignation for Good Reason” means the voluntary
resignation from employment by an Eligible Employee following the occurrence, on
or after a Change of Control, of one or more of the following (without cure
within thirty (30) days following written notice by the Eligible Employee to the
Company):

               (1) a reduction of at least ten percent (10%) in either the
Eligible Employee’s annual base salary or On-Target Earnings;

               (2) the failure to provide the Eligible Employee with benefits
that, in the aggregate, are substantially comparable in value to those to which
similarly-situated employees of the surviving entity following the Change of
Control are entitled; or

               (3) a change in an Eligible Employee’s principal work location to
a location more than fifty (50) miles from such Eligible Employee’s principal
work location immediately prior to such Change of Control, without such Eligible
Employee’s written consent.

Section 3. Eligibility for Benefits.

          (a) Eligibility. Subject to the exceptions set forth in Section 3(b),
the Company shall provide the severance benefits described in Section 4 to
Eligible Employees whose employment is terminated pursuant to a Covered
Termination, provided that the following conditions are satisfied:

               (1) The Eligible Employee remains with the Company until his or
her date of termination as scheduled by the Company, or the date of his or her
Covered Termination, whichever is earlier.

               (2) The Eligible Employee executes a release (in substantially
the form attached hereto as Exhibit A, B or C, as applicable, for Eligible
Employees based in the U.S. and such other form(s) for non-U.S. Eligible
Employees as the Plan Administrator determines in its discretion is appropriate
under applicable local laws, rules and regulations), and such release must
become effective in accordance with its terms. Unless a Change of Control has
occurred, the Plan Administrator, in its discretion, may modify the form of the
required

3.



--------------------------------------------------------------------------------



 



release to comply with applicable law and shall determine the form of the
required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.

          (b) Exceptions to Benefit Entitlement. An employee, including an
employee who otherwise is an Eligible Employee, will not receive benefits under
the Plan (or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Plan Administrator in its sole discretion:

               (1) The employee has executed an individually negotiated
employment contract or agreement with the Company relating to severance benefits
that is in effect on his or her termination date and which provides severance
benefits that the Plan Administrator in its sole discretion determines to be of
greater value than the severance benefits provided for in the Plan, in which
case such employee’s severance benefit, if any, shall be governed by the terms
of such individually negotiated employment contract or agreement.

               (2) The employee participates in another retention benefit plan
maintained by the Company (i.e., Siebel Systems, Inc. Senior Executive Retention
Benefit Plan, Siebel Systems, Inc. Vice President Level Retention Benefit Plan,
or Siebel Systems, Inc. Employee Retention Benefit Plan).

               (3) The employee’s employment terminates or is terminated for any
reason other than a Covered Termination.

               (4) The employee voluntarily terminates employment with the
Company in order to accept employment with another entity that is wholly or
partly owned (directly or indirectly) by the Company.

               (5) The employee is offered an identical or substantially
equivalent or comparable position with the Company pursuant to the Change of
Control. For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers the employee substantially the same
level of responsibility and compensation; provided, however, that an employee
shall not be considered to be offered a “substantially equivalent or comparable
position” if a voluntary resignation by the employee would constitute Voluntary
Resignation for Good Reason.

               (6) The employee is rehired by the Company prior to the date
benefits under the Plan are scheduled to commence.

Section 4. Amount of Benefits.

          (a) Cash Severance Benefits. The Company shall make cash severance
payments to Eligible Employees equivalent to the Eligible Employee’s On-Target
Earnings, as in effect on the date of a Covered Termination or, if higher, as in
effect immediately prior to the Change of Control, for a period of six
(6) months.

          (b) Health Continuation Coverage. Provided that the Eligible Employee
is eligible for, and has made an election at the time of the Covered Termination
pursuant to COBRA or other applicable law of coverage under, a health, dental,
or vision plan sponsored by the Company, each such Eligible Employee shall be
entitled to payment by the Company of all

4.



--------------------------------------------------------------------------------



 



of the applicable premiums (inclusive of premiums for the employee’s dependents
for such health, dental, or vision plan coverage as in effect immediately prior
to the date of the Covered Termination) for such health, dental, or vision plan
coverage for a period of six (6) months following the date of the Covered
Termination, with such coverage counted as coverage pursuant to COBRA or other
applicable law.

          (c) Acceleration of Stock Awards. Immediately upon a Covered
Termination, the vesting and exercisability of unvested Stock Awards, whether
based on the passage of time or the achievement of performance metrics, held by
an Eligible Employee shall be accelerated in full and all holding periods
applicable to Stock Awards, whether based on the passage of time or the
achievement of performance metrics, held by an Eligible Employee shall be
removed.

          (d) Increase in Benefits. The Plan Administrator may increase the
foregoing benefits to select Eligible Employees at its discretion, but no such
increase for any Eligible Employee shall in any way obligate the Company to
provide a similar increase for any other Eligible Employee, even if similarly
situated.

Section 5. Limitations on Benefits.

          (a) Certain Reductions. The Plan Administrator, in its sole
discretion, shall have the authority to reduce an Eligible Employee’s severance
benefits, in whole or in part, by any other severance benefits, pay in lieu of
notice, or other similar benefits payable to the Eligible Employee by the
Company in connection with the Eligible Employee’s termination of employment
pursuant to (i) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act (the “WARN Act"), (ii) a
written employment or severance agreement with the Company, or (iii) any policy
or practice of the Company providing for the Eligible Employee to remain on the
payroll for a limited period of time after being given notice of the termination
of the Eligible Employee’s employment. The benefits provided under this Plan are
intended to satisfy, in whole or in part, any and all statutory obligations that
may arise out of an Eligible Employee’s termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan. The Plan
Administrator’s decision to apply such reductions to the severance benefits of
one Eligible Employee and the amount of such reductions shall in no way obligate
the Plan Administrator to apply the same reductions in the same amounts to the
severance benefits of any other Eligible Employee, even if similarly situated.
In the Plan Administrator’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being
re-characterized as payments pursuant to the Company’s statutory obligation.
Notwithstanding the foregoing, upon a Change of Control, the Plan Administrator
shall not have the authority to reduce an Eligible Employee’s severance
benefits, in whole or in part, based upon any payment to the Eligible Employee
for any period of time when services to the Company are provided (including,
without limitation, payment following notice pursuant to the WARN Act or any
similar foreign, federal or state law).

          (b) Parachute Payments. Except as otherwise provided in an agreement
between an Eligible Employee and the Company, if any payment or benefit the
Eligible Employee would receive in connection with a Change of Control from the
Company or

5.



--------------------------------------------------------------------------------



 



otherwise (“Payment") would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax"), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Eligible Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the Eligible
Employee elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of Stock Awards; and
(3) reduction of employee benefits. If acceleration of vesting of compensation
from an Eligible Employee’s Stock Awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant unless the
Eligible Employee elects in writing a different order for cancellation.

          The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change of Control shall perform the foregoing calculations. If the
independent registered public accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
independent registered public accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.

          The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and the Eligible Employee within
fifteen (15) calendar days after the date on which the Eligible Employee’s right
to a Payment is triggered (if requested at that time by the Company or the
Eligible Employee) or such other time as requested by the Company or the
Eligible Employee. If the independent registered public accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Eligible Employee with an opinion reasonably acceptable to the
Eligible Employee that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the independent registered public
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and the Eligible Employee.

Section 6. Time of Payment and Form of Benefits.

          (a) The Plan Administrator reserves the right to determine whether
cash severance benefits under the Plan, if any, shall be paid in a single lump
sum or in substantially equal installments, and to choose the timing of such
payments; provided however, that lump

6.



--------------------------------------------------------------------------------



 



sum cash severance benefits shall be paid within one (1) month following a
Covered Termination, and installment cash severance payments shall commence no
later than the beginning of the second month following a Covered Termination and
shall be paid in full no later than the end of the sixth month following a
Covered Termination. In no event shall payment of any Plan benefit be made prior
to the Eligible Employee’s termination date or prior to the effective date of
the release described in Section 3(a)(2) above.

          (b) In the event that the Plan Administrator determines that any cash
severance payment provided under Section 4(a) or health continuation coverage
provided under Section 4(b) fails to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the
Code, the payment of such benefit shall be accelerated to the minimum extent
necessary so that the benefit is not subject to the provisions of
Section 409A(a)(1) of the Code. (The payment schedule as revised after the
application of the preceding sentence shall be referred to as the “Revised
Payment Schedule.") However, in the event the payment of benefits pursuant to
the Revised Payment Schedule would be subject to Section 409A(a)(1) of the Code,
the payment of such benefits shall not be paid pursuant to the original payment
schedule or the Revised Payment Schedule and instead the payment of such
benefits shall be delayed to the minimum extent necessary so that such benefits
are not subject to the provisions of Section 409A(a)(1) of the Code. The Plan
Administrator may attach conditions to or adjust the amounts paid pursuant to
this Section 6(b) to preserve, as closely as possible, the economic consequences
that would have applied in the absence of this Section 6(b); provided, however,
that no such condition or adjustment shall result in the payments being subject
to Section 409A(a)(1) of the Code.

          (c) All such payments under the Plan will be subject to applicable
withholding for federal, state and local taxes. If an Eligible Employee is
indebted to the Company at his or her termination date, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness.

Section 7. Payment of Attorneys’ Fees.

          (a) The Company agrees to pay all costs and reasonable expenses,
including reasonable attorneys’ fees, incurred by an Eligible Employee with
respect to an action (i) brought by or on behalf of the Eligible Employee to
obtain any payment owed to the Eligible Employee pursuant to this Plan, or
(ii) instituted by or in the name of the Company to interpret any of the terms
of the Plan as they relate to the Company’s obligations under the Plan.

          (b) Notwithstanding the foregoing, the Company shall not have an
obligation to pay costs, expenses or attorneys’ fees incurred by an Eligible
Employee if (i) in an action initiated by or on behalf of the Eligible Employee,
the arbitrator determines that each of the material assertions made by the
Eligible Employee as a basis for such action was not made in good faith or was
frivolous, (ii) in an action brought by or in the name of the Company, the
arbitrator determines that each of the Eligible Employee’s material defenses to
such action was not made in good faith or was frivolous, or (iii) the arbitrator
determines that the Eligible Employee is not otherwise entitled to be paid such
costs, fees and expenses.

7.



--------------------------------------------------------------------------------



 



          (c) It is the Company’s intention that if the Company contests an
Eligible Employee’s right to benefits under the Plan, the question of the
Eligible Employee’s right to such benefit shall be for the arbitrator to decide
pursuant to Section 12, and no action of the Company (including the Board, the
Plan Administrator, any committee or subgroup thereof, or independent legal
counsel) shall create a presumption that the Eligible Employee is not entitled
to such benefits.

Section 8. Right To Interpret Plan; Amendment and Termination.

          (a) Exclusive Discretion. The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan, to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

          (b) Amendment or Termination. The Company reserves the right to amend
or terminate this Plan, including any Exhibits hereto, or the benefits provided
hereunder, at any time; provided, however, that no such amendment or termination
shall affect the right to any unpaid benefit of any Eligible Employee whose
termination date has occurred prior to amendment or termination of the Plan, and
no such amendment or termination shall occur after the occurrence of a Change of
Control, or following or in connection with the approval by the Board of a
Change of Control (unless such Change of Control is reasonably expected not to
occur). Any action amending or terminating the Plan shall be in writing and
executed by the Chairman of the Board, Chief Executive Officer or Chief
Financial Officer of the Company.

Section 9. No Implied Employment Contract.

          The Plan shall not be deemed (i) to give any employee or other person
any right to be retained in the employ of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time,
with or without cause, which right is hereby reserved.

Section 10. Legal Construction.

          This Plan is intended to be governed by and shall be construed in
accordance with the Employee Retirement Income Security Act of 1974 (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.

Section 11. Claims, Inquiries and Appeals.

          (a) Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative). The Plan Administrator is
set forth in Section 14(d).

8.



--------------------------------------------------------------------------------



 



          (b) Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

               (1) the specific reason or reasons for the denial;

               (2) references to the specific Plan provisions upon which the
denial is based;

               (3) a description of any additional information or material that
the Plan Administrator needs to complete the review and an explanation of why
such information or material is necessary; and

               (4) an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right to arbitration pursuant to Section 12 following a denial on review of the
claim.

          This notice of denial will be given to the applicant within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

          This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application.

          (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to the Plan
Administrator, as set forth in Section 14(d).

          A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

9.



--------------------------------------------------------------------------------



 



          (d) Decision on Review. The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review. If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period. This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review. The Plan Administrator will give prompt, written or electronic notice of
its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

               (1) the specific reason or reasons for the denial;

               (2) references to the specific Plan provisions upon which the
denial is based;

               (3) a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

               (4) a statement of the applicant’s right to arbitration under
Section 12.

          (e) Rules and Procedures. The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

          (f) Exhaustion of Remedies. No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 11, the
Participant may proceed directly to arbitration pursuant to Section 12.

Section 12. Arbitration

          (a) Any applicant’s claim remaining unresolved after exhaustion of the
procedures in Section 11 (and to the extent permitted by law, any dispute
concerning any breach or claimed breach of duty regarding the Plan) shall be
settled solely by binding arbitration at the Company’s principal place of
business at the time of the arbitration, in accordance with the JAMS Arbitration
Rules and Procedures. The arbitrator, in reviewing the decision of the Plan
Administrator pursuant to Section 11, shall apply the standard of a reviewing
court under

10.



--------------------------------------------------------------------------------



 



ERISA, namely that such decision shall be affirmed unless the arbitrator finds
it to be arbitrary and capricious. Judgment on any award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Subject to
Section 7, each party to any dispute regarding the Plan shall pay the fees and
costs of presenting his, her or its case in arbitration. All other costs of
arbitration, including the costs of any transcript of the proceedings,
administrative feeds, and the arbitrator’s fees shall be borne by the Company.

          (b) Except as otherwise specifically provided in this Plan, the
provisions of this Section 12 shall be absolutely exclusive for any and all
purposes and fully applicable to each and every dispute regarding the Plan,
including any claim which, if pursued through any state or federal court or
administrative proceeding, would arise at law, in equity or pursuant to
statutory, regulatory or common law rules, regardless of whether such claim
would arise in contract, tort or under any other legal or equitable theory or
basis. The arbitrator shall have jurisdiction and authority to award only Plan
benefits and prejudgment interest; and apart from such benefits and interest,
the arbitrator shall not have any authority or jurisdiction to make any award of
any kind including, without limitation, compensatory damages, punitive damages,
foreseeable or unforeseeable economic damages, damages for pain and suffering or
emotional distress, adverse tax consequences or any other kind or form of
damages. The remedy, if any, awarded by such arbitrator shall be the sole and
exclusive remedy for each and every claim which is subject to arbitration
pursuant to this Section 12. Any limitations on the relief that can be awarded
by the arbitrator are in no way intended (i) to create rights or claims that can
be asserted outside arbitration or (ii) in any other way to reduce the
exclusivity of arbitration as the sole dispute resolution mechanism with respect
to this Plan.

          (c) The Plan and the Company will be the necessary parties to any
action or proceeding involving the Plan. No person employed by the Company, no
Eligible Employee or any other person having or claiming to have an interest in
the Plan will be entitled to any notice or process, unless such person is a
named party to the action or proceeding. In any arbitration proceeding, all
relevant statutes of limitation apply. Any final judgment or decision that may
be entered in any such action or proceeding will be binding and conclusive on
all persons having or claiming to have any interest in the Plan.

Section 13. Basis of Payments To and From the Plan.

          The Plan shall be unfunded, and all cash payments under the Plan shall
be paid only from the general assets of the Company.

Section 14. Other Plan Information.

          (a) Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-3187233. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 511.

          (b) Ending Date for Plan’s Fiscal Year. The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is December 31.

11.



--------------------------------------------------------------------------------



 



          (c) Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is:

Siebel Systems, Inc.
Attn: Senior Vice President and General Counsel
2207 Bridgepointe Parkway
San Mateo, CA 94404

          (d) Plan Sponsor and Administrator. Unless otherwise designated by the
Company prior to a Change of Control, the “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Siebel Systems, Inc.
2207 Bridgepointe Parkway
San Mateo, CA 94404

               The Plan Sponsor’s and Plan Administrator’s telephone number is
(650) 477-5000. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

Section 15. Statement of ERISA Rights.

          Participants in this Plan (which is a welfare benefit plan sponsored
by Siebel Systems, Inc.) are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

          (a) Receive Information About Your Plan and Benefits

               (1) Examine, without charge, at the Plan Administrator’s office
and at other specified locations, such as worksites, all documents governing the
Plan and a copy of the latest annual report (Form 5500 Series), if applicable,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

               (2) Obtain, upon written request to the Plan Administrator,
copies of documents governing the operation of the Plan and copies of the latest
annual report (Form 5500 Series), if applicable, and an updated (as necessary)
Summary Plan Description. The Plan Administrator may make a reasonable charge
for the copies; and

               (3) Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

          (b) Prudent Actions by Plan Fiduciaries. In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or

12.



--------------------------------------------------------------------------------



 



otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA.

          (c) Enforce Your Rights. If your claim for a Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

               Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan, if applicable, and do not receive them within
30 days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.

               If you have a claim for benefits which is denied or ignored, in
whole or in part, you may sue or exercise such other rights as are described in
this Plan.

               If you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

          (d) Assistance with Your Questions. If you have any questions about
the Plan, you should contact the Plan Administrator. If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

13.



--------------------------------------------------------------------------------



 



Section 16. Execution.

          To record the adoption of the Plan as set forth herein, effective as
of May 20, 2005, Siebel Systems, Inc. has caused its duly authorized officer to
execute the same this ___day of May, 2005.

              Siebel Systems, Inc.
 
       

  By:    

       
 
       

  Title:    

       

14.



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE OF ALL CLAIMS
FOR EMPLOYEES UNDER AGE 40 INDIVIDUAL AND GROUP TERMINATION

I understand and agree completely to the terms set forth in the Siebel Systems,
Inc. Employee Retention Benefit Plan (the “Plan"). In consideration for the
benefits outlined in Section 4 of the Plan (the “Severance Benefits"), to which
I am not otherwise entitled, I hereby completely and forever release Siebel
Systems, Inc., and any affiliated parents, subsidiaries, and successor
corporations, and its former, current and future shareholders, directors,
officers, trustees, employer-sponsored employee benefit and welfare plans, and
all the representatives and agents (collectively referred to as “Siebel") from
any and all claims, actions, obligations, causes of action, and liabilities of
any and every kind, nature and character, known or unknown, which I may now
have, or which I ever had, against Siebel arising from or in any way connected
with my employment relationship with Siebel, or the termination thereof,
including but not limited to all “wrongful discharge” claims, all claims
relating to any contracts of employment, express or implied, claims under any
compensation plan or policy, claims for fraud or misrepresentation, any breach
or violation of the covenant of good faith and fair dealing or any federal,
state or municipal statute or ordinance such as any claims under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the California Fair Employment
and Housing Act, the California Labor Code, the Age Discrimination in Employment
Act, the Employee Income Security Act of 1974 (“ERISA”) and any of the laws and
regulations relating to employment discrimination and any and all claims for
attorneys’ fees and costs (collectively referred to as “Claims").

I understand that Section 1542 of the California Civil Code provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [SIEBEL]. I further understand that Section 1542 gives me the right not
to release existing claims of which I am not now aware, unless I voluntarily
choose to waive this right. I further understand that if any law that is
analogous to Section 1542 of the California Civil Code exists in any other
state, I voluntarily choose to waive those rights. Having been so apprised, I
nevertheless hereby voluntarily elect to waive my rights for any Claims against
Siebel that now exist in my favor, whether known or unknown. Notwithstanding any
of the foregoing, I hereby reserve any rights I may have to unemployment or
worker’s compensation insurance, and under Siebel’s 401k Plan.

I agree that I will not, on behalf of myself or in cooperation or participation
with any other person, firm, entity, corporation, institute, or government
agency, file, refile, or in any manner voluntarily participate in or prosecute
any claim, grievance, complaint or action of any sort (“Other Actions"), before
any local, state or federal court, arbitrator, or administrative agency, board
or tribunal concerning any matter that was or could have been raised in
connection with any Claims released in the first paragraph above, unless
otherwise compelled by a court or government agency. I further agree to promptly
dismiss or withdraw with prejudice any charges, claims or complaints regarding
any matter released in the first paragraph above. I further agree to cooperate
with and provide aid to Siebel as needed in its participation in litigation, if
any, or as otherwise required by law. I further agree that if I breach the terms
of this General Release Of All Claims (“General Release"), including, but not
limited to, directly or indirectly, bringing,

15.



--------------------------------------------------------------------------------



 



joining or assisting in any legal action against Siebel related to Other Actions
or any of the Claims released hereunder, I agree to pay Siebel’s reasonable
attorneys’ fees and costs incurred in enforcing the terms of this General
Release if it is lawful under applicable law for Siebel to require such
payments.

I understand that Siebel has given me seven (7) days in which to consider this
General Release.

This General Release, together with the Plan, constitutes the entire
understanding of the parties on the subjects covered. I acknowledge that I have
read and fully understand these documents; that I was given the opportunity to
consult with legal counsel of my own choosing and to have the terms of these
documents fully explained to me; that I am not executing this General Release in
reliance on any promises, representations or inducements other than those
contained these documents; and that I am executing this General Release
voluntarily, free of any duress or coercion. I understand that if any provision
of this General Release is held invalid or unenforceable by any court of final
jurisdiction, all other provisions will be construed to remain fully valid,
enforceable, and binding on me. I further understand that if the release of
Claims described above is held invalid or unenforceable by any court of final
jurisdiction, Siebel has the right in its sole discretion to request repayment
of the consideration described above, unless Siebel is prohibited from doing so
under applicable law.

         
Signed:
       

       
 
       
Name:
       

       
 
       
Date:
       

       

16.



--------------------------------------------------------------------------------



 



EXHIBIT B — GENERAL RELEASE OF ALL CLAIMS
FOR EMPLOYEES AGE 40 OR OLDER INDIVIDUAL TERMINATION

I understand and agree completely to the terms set forth in the Siebel Systems,
Inc. Employee Retention Benefit Plan (the “Plan"). In consideration for the
benefits outlined in Section 4 of the Plan (the “Severance Benefits"), to which
I am not otherwise entitled, I hereby completely and forever release Siebel
Systems, Inc., and any affiliated parents, subsidiaries, and successor
corporations, and its former, current and future shareholders, directors,
officers, trustees, employer-sponsored employee benefit and welfare plans, and
all the representatives and agents (collectively referred to as “Siebel") from
any and all claims, actions, obligations, causes of action, and liabilities of
any and every kind, nature and character, known or unknown, which I may now
have, or which I ever had, against Siebel arising from or in any way connected
with my employment relationship with Siebel, or the termination thereof,
including but not limited to all “wrongful discharge” claims, all claims
relating to any contracts of employment, express or implied, claims under any
compensation plan or policy, claims for fraud or misrepresentation, any breach
or violation of the covenant of good faith and fair dealing or any federal,
state or municipal statute or ordinance such as any claims under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the California Fair Employment
and Housing Act, the California Labor Code, the Age Discrimination in Employment
Act, the Employee Income Security Act of 1974 (“ERISA”) and any of the laws and
regulations relating to employment discrimination and any and all claims for
attorneys’ fees and costs (collectively referred to as “Claims").

I understand that Section 1542 of the California Civil Code provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [SIEBEL]. I further understand that Section 1542 gives me the right not
to release existing claims of which I am not now aware, unless I voluntarily
choose to waive this right. I further understand that if any law that is
analogous to Section 1542 of the California Civil Code exists in any other
state, I voluntarily choose to waive those rights. Having been so apprised, I
nevertheless hereby voluntarily elect to waive my rights for any Claims against
Siebel that now exist in my favor, whether known or unknown. Notwithstanding any
of the foregoing, I hereby reserve any rights I may have to unemployment or
worker’s compensation insurance, and under Siebel’s 401k Plan.

I agree that I will not, on behalf of myself or in cooperation or participation
with any other person, firm, entity, corporation, institute, or government
agency, file, refile, or in any manner voluntarily participate in or prosecute
any claim, grievance, complaint or action of any sort (“Other Actions"), before
any local, state or federal court, arbitrator, or administrative agency, board
or tribunal concerning any matter that was or could have been raised in
connection with any Claims released in the first paragraph above, unless
otherwise compelled by a court or government agency. I further agree to promptly
dismiss or withdraw with prejudice any charges, claims or complaints regarding
any matter released in the first paragraph above. I further agree to cooperate
with and provide aid to Siebel as needed in its participation in litigation, if
any, or as otherwise required by law. I further agree that if I breach the terms
of this General Release Of All Claims (“General Release"), including, but not
limited to, directly or indirectly, bringing, joining or assisting in any legal
action against Siebel related to Other Actions or any of the

17.



--------------------------------------------------------------------------------



 



Claims released hereunder, I agree to pay Siebel’s reasonable attorneys’ fees
and costs incurred in enforcing the terms of this General Release if it is
lawful under applicable law for Siebel to require such payments.

I understand that Siebel has given me twenty-one (21) days in which to consider
this General Release. I also understand for a period of seven (7) days after I
sign this General Release, I may revoke this General Release and that the
General Release will not become effective until seven days after I sign it and
only then if I do not revoke it. In order to revoke this General Release, I must
deliver to the Plan Administrator, no later than seven (7) days after I execute
this General Release, a letter stating that I am revoking it. I understand and
agree that until I execute and deliver this General Release and the seven day
revocation period has elapsed Siebel is entitled to withhold any consideration
set forth in the first paragraph of this General Release.

For Employees Age 40 or Older Individual Termination

This General Release, together with the Plan, constitutes the entire
understanding of the parties on the subjects covered. I acknowledge that I have
read and fully understand these documents; that I was given the opportunity to
consult with legal counsel of my own choosing and to have the terms of these
documents fully explained to me; that I am not executing this General Release in
reliance on any promises, representations or inducements other than those
contained these documents; and that I am executing this General Release
voluntarily, free of any duress or coercion. I understand that if any provision
of this General Release is held invalid or unenforceable by any court of final
jurisdiction, all other provisions will be construed to remain fully valid,
enforceable, and binding on me. I further understand that if the release of
Claims described above is held invalid or unenforceable by any court of final
jurisdiction, Siebel has the right in its sole discretion to request repayment
of the consideration described above, unless Siebel is prohibited from doing so
under applicable law.

         
Signed:
       

       
 
       
Name:
       

       
 
       
Date:
       

       

18.



--------------------------------------------------------------------------------



 



EXHIBIT C — GENERAL RELEASE OF ALL CLAIMS
FOR EMPLOYEES AGE 40 OR OLDER GROUP TERMINATION

I understand and agree completely to the terms set forth in the Siebel Systems,
Inc. Employee Retention Benefit Plan (the “Plan"). In consideration for the
benefits outlined in Section 4 of the Plan (the “Severance Benefits"), to which
I am not otherwise entitled, I hereby completely and forever release Siebel
Systems, Inc., and any affiliated parents, subsidiaries, and successor
corporations, and its former, current and future shareholders, directors,
officers, trustees, employer-sponsored employee benefit and welfare plans, and
all the representatives and agents (collectively referred to as “Siebel") from
any and all claims, actions, obligations, causes of action, and liabilities of
any and every kind, nature and character, known or unknown, which I may now
have, or which I ever had, against Siebel arising from or in any way connected
with my employment relationship with Siebel, or the termination thereof,
including but not limited to all “wrongful discharge” claims, all claims
relating to any contracts of employment, express or implied, claims under any
compensation plan or policy, claims for fraud or misrepresentation, any breach
or violation of the covenant of good faith and fair dealing or any federal,
state or municipal statute or ordinance such as any claims under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the California Fair Employment
and Housing Act, the California Labor Code, the Age Discrimination in Employment
Act, the Employee Income Security Act of 1974 (“ERISA”) and any of the laws and
regulations relating to employment discrimination and any and all claims for
attorneys’ fees and costs (collectively referred to as “Claims").

I understand that Section 1542 of the California Civil Code provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR [EMPLOYEE] DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR [SIEBEL]. I further understand that Section 1542 gives me the right not
to release existing claims of which I am not now aware, unless I voluntarily
choose to waive this right. I further understand that if any law that is
analogous to Section 1542 of the California Civil Code exists in any other
state, I voluntarily choose to waive those rights. Having been so apprised, I
nevertheless hereby voluntarily elect to waive my rights for any Claims against
Siebel that now exist in my favor, whether known or unknown. Notwithstanding any
of the foregoing, I hereby reserve any rights I may have to unemployment or
worker’s compensation insurance, and under Siebel’s 401k Plan.

I agree that I will not, on behalf of myself or in cooperation or participation
with any other person, firm, entity, corporation, institute, or government
agency, file, refile, or in any manner voluntarily participate in or prosecute
any claim, grievance, complaint or action of any sort (“Other Actions"), before
any local, state or federal court, arbitrator, or administrative agency, board
or tribunal concerning any matter that was or could have been raised in
connection with any Claims released in the first paragraph above, unless
otherwise compelled by a court or government agency. I further agree to promptly
dismiss or withdraw with prejudice any charges, claims or complaints regarding
any matter released in the first paragraph above. I further agree to cooperate
with and provide aid to Siebel as needed in its participation in litigation, if
any, or as otherwise required by law. I further agree that if I breach the terms
of this General Release Of All Claims (“General Release"), including, but not
limited to, directly or indirectly, bringing, joining or assisting in any legal
action against Siebel related to Other Actions or any of the

19.



--------------------------------------------------------------------------------



 



Claims released hereunder, I agree to pay Siebel’s reasonable attorneys’ fees
and costs incurred in enforcing the terms of this General Release if it is
lawful under applicable law for Siebel to require such payments.

I understand that Siebel has given me forty-five (45) days in which to consider
this General Release. I also understand for a period of seven (7) days after I
sign this General Release, I may revoke this General Release and that the
General Release will not become effective until seven days after I sign it and
only then if I do not revoke it. In order to revoke this General Release, I must
deliver to the Plan Administrator, no later than seven (7) days after I execute
this General Release, a letter stating that I am revoking it. I understand and
agree that until I execute and deliver this General Release and the seven day
revocation period has elapsed Siebel is entitled to withhold any consideration
set forth in the first paragraph of this General Release.

For Employees Age 40 or Older Group Termination

This General Release, together with the Plan, constitutes the entire
understanding of the parties on the subjects covered. I acknowledge that I have
read and fully understand these documents; that I was given the opportunity to
consult with legal counsel of my own choosing and to have the terms of these
documents fully explained to me; that I am not executing this General Release in
reliance on any promises, representations or inducements other than those
contained these documents; and that I am executing this General Release
voluntarily, free of any duress or coercion. I understand that if any provision
of this General Release is held invalid or unenforceable by any court of final
jurisdiction, all other provisions will be construed to remain fully valid,
enforceable, and binding on me. I further understand that if the release of
Claims described above is held invalid or unenforceable by any court of final
jurisdiction, Siebel has the right in its sole discretion to request repayment
of the consideration described above, unless Siebel is prohibited from doing so
under applicable law.

         
Signed:
       

       
 
       
Name:
       

       
 
       
Date:
       

       

20.